Order so far as appealed from affirmed, with ten dollars costs and disbursements. Memorandum: Construing the complaint liberally as we are required to do, we find sufficient facts alleged, although inartistieally pleaded, to constitute a cause of action, on the basis of the existence of ineompetency of the plaintiff’s intestate to the knowledge of defendant at the time of the conveyance. All concur, except Thompson, J., not voting. (The order denies defendant’s motion to dismiss the complaint as to the plaintiff in his individual capacity in an action for an accounting for property alleged to have been secured through fraud.) Present —■ Sears, P. J., Edgcomb, Thompson, Lewis and Cunningham, JJ.